                                            Case 3:19-cv-07719-SI Document 44 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UPWORK GLOBAL INC.,                                Case No. 19-cv-07719-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     FAN LIAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby enters judgment in favor of plaintiff and against defendant in the amount

                                  14   of $38,884.54. Defendant Fan Lian is also permanently enjoined from accessing or using Upwork

                                  15   Global Inc.’s website, servers, systems and platform; and renting, purchasing, or soliciting the sale

                                  16   or rental of Upwork accounts in any way.

                                  17

                                  18          IT IS SO ORDERED AND ADJUDGED.

                                  19

                                  20   Dated: March 19, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
